I115th CONGRESS1st SessionH. R. 673IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Luetkemeyer (for himself, Mr. Graves of Missouri, Mr. Duncan of South Carolina, and Mr. Gosar) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit United States contributions to the Intergovernmental Panel on Climate Change, the United Nations Framework Convention on Climate Change, and the Green Climate Fund. 
1.Short titleThis Act may be cited as the No Tax Dollars for the United Nations’ Climate Agenda Act.  2.Prohibition on United States contributions to the Intergovernmental Panel on Climate Change, the United Nations Framework Convention on Climate Change, and the Green Climate Fund Notwithstanding any other provision of law, no funds made available to any Federal department or agency may be used to make assessed or voluntary contributions on behalf of the United States to or for the Intergovernmental Panel on Climate Change (IPCC), the United Nations Framework Convention on Climate Change (UNFCCC), or the Green Climate Fund. 
